Citation Nr: 0206185	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  00-14 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from August 1943 to 
January 1946.  He has been declared legally incompetent.  The 
appellant is the veteran's legal guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied entitlement to special monthly pension 
based on the need for regular aid and attendance or on 
housebound status.  

In his substantive appeal, the appellant requested that he be 
scheduled for a personal hearing before a Member of the Board 
at the RO.  However, in subsequent correspondence dated in 
August 2000, he requested a hearing before a hearing officer 
at the RO instead.  The hearing was originally scheduled in 
October 2000, and re-scheduled in November 2000.  However, 
the appellant failed to report.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's principal disability is schizophrenia which 
has been rated 100 percent disabling since December 1961.  

3.  The veteran has been declared legally incompetent and he 
resides in an adult foster care home.  

4.  The veteran's mental incapacity renders him unable to 
protect himself from the hazards or dangers inherent in his 
daily environment without care or assistance on a regular 
basis.  


CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the present case, the Board finds 
that all relevant evidence has been obtained by the RO, and 
the appellant has not identified any outstanding evidence 
that might aid his claim.  Additionally, he was provided the 
opportunity to present personal testimony at a hearing before 
a hearing officer at the RO in November 2000.  Accordingly, 
the Board finds that VA's duties set forth in the VCAA have 
been substantially complied with, and no useful purpose would 
be served by remanding this case to the RO for additional 
consideration of the new law.  

The law provides that VA shall pay pension to "each veteran 
of a period of war who meets the service requirements of this 
section and who is permanently and totally disabled from non-
service-connected disability not the result of the veteran's 
willful misconduct . . . ."  38 U.S.C.A. § 1521(a) (West 
1991).  An increased rate of pension, in the form of a 
special monthly pension, may also be awarded when an 
otherwise eligible veteran is in need of regular aid and 
attendance, or has a disability rated as permanent and total, 
and has additional disability or disabilities ratable at 60 
percent, or is permanently housebound.  38 U.S.C.A. 
§ 1521(d), (e) (West 1991).  See also 38 C.F.R. § 3.351(b), 
(c), and (d) (2001).

Entitlement to special monthly pension based on the need for 
regular aid and attendance is based on the degree of the 
veteran's helplessness and his actual need for assistance 
from another person.  A person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity, (2) helpless or blind, or so nearly helpless or 
blind as to need the regular aid and attendance of another 
person, or (3) in need under the criteria set forth in 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 1991); 
38 C.F.R. § 3.351(c) (2001).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2001).

In the case of a veteran entitled to pension who does not 
qualify for increased benefits based on the need for regular 
aid and attendance, an increased rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increased pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent, there are additional 
disabilities independently ratable at 60 percent or more or 
the veteran is substantially confined to his dwelling or 
immediate premises.  38 C.F.R. § 3.351 (2001).  
The veteran receives non-service-connected pension benefits 
for schizophrenia which has been rated 100 percent disabling 
since December 1961.  He was found to be incompetent in 
August 1960.  The evidence currently of record does not show 
that the veteran is housebound or that he is bedridden.  He 
is able to participate in regular physical activities, 
including walking and bowling.  However, the Board concludes 
that the evidence supports a finding that the veteran is 
mentally incapacitated and in need of care or assistance on a 
regular basis to protect him from hazards incident to his 
daily environment.  See 38 C.F.R. § 3.352(a).  While the 
medical evidence shows that the veteran's psychiatric 
condition has been fairly stable and he does not require 
skilled nursing care, he resides in Suburban Meadows, an 
adult foster care home which provides room and board as well 
as personal care services.  In particular, his medication is 
administered to him on a regular basis which clearly accounts 
for the stability of his condition.  In a February 2000 
Social Security Administration Health Assessment, it was 
noted that the veteran was unable to manage money and needed 
to be reminded to bathe and attend to other personal hygiene 
tasks.  Accordingly, resolving any benefit of the doubt in 
the veteran's favor, the Board finds that the evidence 
supports a grant of special monthly pension based on the need 
for regular aid and attendance.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  Special monthly pension based on 
the need for regular aid and attendance is a greater benefit 
than special monthly pension based on housebound status, and 
both may not be awarded.  



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is granted, subject to the 
regulations governing the payment of monetary awards.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

